DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of Application No. 16/182,248, filed 11/06/2018, now U.S. Patent No. US 10,943,454, which claims benefit of provisional Application No. 62/729,177, filed 09/10/2018, and claims benefit of 62/692,747, filed 06/30/2018, and claims benefit of 62/692,748, filed 06/30/2018, and claims benefit of 62/692,768, filed 06/30/2018, and claims benefit of 62/659,900, filed 04/19/2018, and claims benefit of 62/650,898, filed 03/30/2018, and claims benefit of 62/650,887, filed 03/30/2018, and claims benefit of 62/650,882, filed 03/30/2018, and claims benefit of 62/650,877, filed 03/30/2018, and claims benefit of 62/640,417, filed 03/08/2018, and claims benefit of 62/640,415, filed 03/08/2018, and claims benefit of 62/611,341, filed 12/28/2017, and claims benefit of 62/611,340, filed 12/28/2017, and claims benefit of 62/611,339, filed 12/28/2017.  

Note, MPEP 2133.01 recites “When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b).  Paperless Accounting v. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14-16, and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10-12 and 14-16 recites the limitation "The method" in in line 1, respectfully. However, claims 10-12 and 14-16 all depend on a system claim. In order to advance the prosecution, the examiner will interpret claims 10-12 and 14-16 to depend on claim 9. Appropriate correction or further explanation is required. 

Claims 18-23 recites the limitation "The surgical hub" in in line 1, respectfully. However, claims 18-23 all depend on a method claim. In order to advance the prosecution, the examiner will interpret claims 18-23 to depend on claim 17. Appropriate correction or further explanation is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barral (Pub. No.: 2019/0374292 A1).
1) In regard to claim 1, Barral discloses the claimed surgical system for use in a surgical procedure (fig. 1: 100), comprising: 
a cloud server (fig. 1: 160); 
at least one surgical device (fig. 1: 134); and 

facilitates a secure network connection between the cloud server and the surgical device based on the authentication of the surgical device (¶0033), wherein the authentication of the surgical device comprises: 
receiving, by the cloud server, at least one authentication credentials corresponding to the surgical device (¶0056-¶0058); 
determining, by the cloud server, whether the at least one authentication credentials are accurate or counterfeit (¶0060); and 
transmitting, by the surgical device, an acknowledgement message to the cloud server based on a successful authentication of the surgical device (¶0060). 

2) In regard to claim 2 (dependent on claim 1), Barral further disclose the surgical system of claim 1, wherein the cloud server is configured to dynamically generate the at least one authorization credentials (¶0062). 

3) In regard to claim 3 (dependent on claim 1), Barral further disclose the surgical system of claim 1, wherein the surgical device is configured to encrypt the at least one authorization credentials and the cloud server is configured to decrypt the at least one 

4) In regard to claim 4 (dependent on claim 1), Barral further disclose the surgical system of claim 1, wherein the acknowledgement message indicates that the surgical device is ready to transmit and receive medical data (¶0066). 

5) In regard to claim 5 (dependent on claim 3), Barral further disclose the surgical system of claim 3, wherein in response to the received acknowledgement message by the cloud server, the cloud server transmits an update message to the surgical device (¶0061). 

6) In regard to claim 6 (dependent on claim 4), Barral further disclose the surgical system of claim 4, wherein the update message comprises an update to an associated control program for the surgical device (¶0061). 

7) In regard to claim 7 (dependent on claim 1), Barral further disclose the surgical system of claim 1, wherein the cloud server maintains a black list for unauthorized surgical devices (official notice is taken that both the concept and advantage is known for a sever to blacklist devices for connecting to the server, in order to increase the security of the system). 



9) In regard to claim 9, claim 9 is rejected and analyzed with respect to claim 1 and the references applied. 
 
10) In regard to claim 10 (dependent on claim 7), claim 10 is rejected and analyzed with respect to claim 2 and the references applied. 

11) In regard to claim 11 (dependent on claim 7), claim 11 is rejected and analyzed with respect to claim 3 and the references applied. 

12) In regard to claim 12 (dependent on claim 7), claim 12 is rejected and analyzed with respect to claim 4 and the references applied. 

13) In regard to claim 13 (dependent on claim 9), claim 13 is rejected and analyzed with respect to claim 5 and the references applied. 



15) In regard to claim 15 (dependent on claim 7), claim 15 is rejected and analyzed with respect to claim 7 and the references applied. 

16) In regard to claim 16 (dependent on claim 14), claim 16 is rejected and analyzed with respect to claim 8 and the references applied. 

17) In regard to claim 17, claim 17 is rejected and analyzed with respect to claim 1 and the references applied. 

18) In regard to claim 18 (dependent on claim 13), claim 18 is rejected and analyzed with respect to claim 2 and the references applied. 

19) In regard to claim 19 (dependent on claim 13), claim 19 is rejected and analyzed with respect to claim 3 and the references applied. 

20) In regard to claim 20 (dependent on claim 15), claim 20 is rejected and analyzed with respect to claim 5 and the references applied. 

21) In regard to claim 21 (dependent on claim 16), claim 21 is rejected and analyzed with respect to claim 6 and the references applied. 

22) In regard to claim 22 (dependent on claim 13), claim 22 is rejected and analyzed with respect to claim 7 and the references applied. 

23) In regard to claim 23 (dependent on claim 22), claim 23 is rejected and analyzed with respect to claim 8 and the references applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CURTIS J KING/Primary Examiner, Art Unit 2684